      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 1 of 11 PageID# 1




                   IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

JOHNNY W. POPE, II,

              Plaintiff

v.                                         Case No.

                                           JURY TRIAL DEMANDED

WESTERN TIDEWATER
COMMUNITY SERVICES BOARD,

              Defendant

       Serve: Demetrios Peratsakis, Executive Director
              7025 Harbour View Blvd., Suite 119
              Suffolk, Virginia 23435

                                       COMPLAINT

       COMES NOW the Plaintiff, Johnny W. Pope, II (“Plaintiff” or “Mr. Pope”), by counsel,

and as and for his Complaint against the Defendant, Western Tidewater Community Services

Board (“Defendant” or “WTCSB”) states as follows:

                                           Parties

       1.     Plaintiff is a natural person and a resident of the Commonwealth of Virginia and

the City of Suffolk, Virginia. Plaintiff is an African-American male and has been diagnosed

with, and receives treatment for, Attention Deficit Hyperactivity Disorder (“ADHD”) and

anxiety.

       2.     Defendant is an “operating” community services board organized under the laws

of the Commonwealth of Virginia, specifically Va. Code § 37.2-500, et seq. Defendant is a

public body and was created by the Cities of Suffolk and Franklin, and the Counties of Isle of

Wight and Southampton pursuant to statute in 1971 and currently serves as an agent for such
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 2 of 11 PageID# 2




cities and counties for various services including, inter alia, the provision of mental health,

developmental and substance use services. Defendant is not a department or agency of any city

or county government.

                                      Jurisdiction and Venue

        3.      This civil action arises under the laws of the United States, specifically, Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. as well as the Americans with

Disabilities Act of 1990 and the ADA Amendments Act of 2008. See 42 U.S.C. §§ 12101, et seq.

(“ADA”). At all relevant times, Defendant has employed more than one hundred and one (101)

persons. Jurisdiction is proper in this Court.

        4.      Venue is proper in this District and Division because the Defendant conducts

business within the City of Suffolk, Virginia and the events complained of herein took place

within the City of Suffolk.

                              Exhaustion of Administrative Remedies

        5.      Prior to instituting this civil action, Plaintiff timely filed an administrative claim

with the Norfolk office of the Equal Employment Opportunity Commission (“EEOC”). See

Exhibit 1.

        6.      On or about May 6, 2021, the EEOC issued a “right to sue” letter to Plaintiff after

failing to resolve the Plaintiff’s administrative claim. See Exhibit 2. Plaintiff has filed the instant

civil action within ninety (90) days of his receipt of the notice authorizing him to file this civil

action in federal or state court.

                                      Facts and Background

        7.      Plaintiff began employment with Defendant on or about March 17, 2014 as a

residential technician.



                                                  2
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 3 of 11 PageID# 3




       8.      Plaintiff subsequently was transferred to the position of Administrative Specialist

on or about March 5, 2018.

       9.      Following his becoming an Administrative Specialist, Plaintiff worked with a

small group of co-workers under Brandon Rogers (“Mr. Rogers”), Defendant’s Director of

Operations. Plaintiff was the only African-American male of the group, known as the Program

Development Team (“PDT”). In practice, Plaintiff performed similar job duties as his

counterparts, however, Defendant failed and refused to update Plaintiff’s job description and did

not compensate Plaintiff in a manner comparable to his colleagues on the PDT.

       10.     Beginning on or about August 13, 2018, at least one similarly-situated co-worker

on the PDT, performing similar job duties to Plaintiff but who was not an African-American

male, received regular weekly training and supervision, while Defendant did not afford the same

opportunities and training to Plaintiff. Plaintiff was additionally excluded from various PDT

group meetings and other functions which would have contributed to his productivity and

professional development. On or about November 5, 2018, Plaintiff became an Information

System Specialist.

       11.     In early November of 2019, Plaintiff requested a meeting with Mr. Rogers in

order to discuss potential cyber security vulnerabilities.

       12.     During the subsequent meeting between Plaintiff and Mr. Rogers, Mr. Rogers

asked Plaintiff if he would be willing to speak to Defendant’s Executive Director, Demetrios

Peratsakis (“Mr. Peratsakis”) about his concerns, to which Plaintiff agreed.

       13.     While meeting with Mr. Rogers and Mr. Peratsakis, Mr. Peratsakis asked Plaintiff

if he had any mental health diagnoses, to which Plaintiff replied affirmatively. Mr. Peratsakis

then asked Plaintiff if he had any prescriptions, to which Plaintiff replied that he took Adderall



                                                  3
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 4 of 11 PageID# 4




for his ADHD as prescribed and Clonidine for anxiety, also as prescribed. Mr. Peratsakis then

asked Plaintiff how much Adderall he was prescribed and, when Plaintiff told Mr. Peratsakis his

prescribed dosage, he told Plaintiff that he did not think Plaintiff should take Adderall. Mr.

Peratsakis then recommended that Plaintiff see a former colleague of his for counseling services

and provided Plaintiff with a telephone number for the former colleague.

       14.     On or about January 7, 2020, Mr. Peratsakis insisted to Plaintiff that Plaintiff see

another of Mr. Peratsakis’ former colleagues to seek “alternative medication management.”

       15.     Plaintiff’s mother has worked approximately 36 years for WTCSB as a clinical

administrator. Mr. Peratsakis additionally made inquiries to Plaintiff’s mother about Plaintiff’s

ADHD diagnosis including whether Plaintiff had first received an ADHD diagnosis as a child.

       16.     With the arrival of the COVID-19 pandemic in the United States and Virginia, in

March of 2020, Defendant shifted most administrative employees, including Plaintiff, to

telework. In mid-April of 2020, Defendant, by and through Mr. Peratsakis and Mr. Rogers,

shifted approximately 20% of Plaintiff’s workload to a less-desirable position requiring Plaintiff

to physically work that portion of his workload in a crisis home, an environment in which he had

no prior experience, to which Plaintiff objected. Plaintiff subsequently forwarded and/or copied

various email correspondence between he and Mr. Peratsakis and/or Mr. Rogers to Lara

Matthews (“Ms. Matthews”), Defendant’s Human Resources Administrator, while expressing to

Mr. Rogers a preference to communicate in writing. Mr. Rogers subsequently suspended

Plaintiff without pay.

       17.     Following his return from suspension, on or about May 7, 2020, Plaintiff

presented Defendant with medical documentation demonstrating that a minor child in his care

was afflicted with asthma in the course of requesting a removal from in-person work during the



                                                4
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 5 of 11 PageID# 5




COVID-19 pandemic. Subsequently, Defendant ended Plaintiff’s in-person work duties but

attempted to prevent him from using accrued leave for the final day of his in-person duties.

       18.     On or about May 19, 2020, Mr. Rogers issued a performance review to Plaintiff.

Said review contained grades alleging that Plaintiff required improvement in certain subjective

areas, including but not limited to demeanor, to which Plaintiff objected. On or about May 21,

2020, Plaintiff informed Ms. Mathews of his objections to the evaluation by forwarding her

various emails he had sent to Mr. Rogers. On or about May 22, 2020, Mr. Peratsakis advised

Plaintiff to not continue taking his concerns to Human Resources.

       19.     In June of 2020, Defendant denied Plaintiff a promotion and demoted him within

the internal hierarchy. Following his demotion, Defendant placed Plaintiff under the immediate

supervision of David Hopkins, a white male with substantially less seniority than Plaintiff.

       20.     On or about July 17, 2020, Mr. Hopkins issued Plaintiff a performance review,

again containing certain below-average assessments regarding subjective matters. Plaintiff again

forwarded his concerns regarding the low assessments to Ms. Matthews. On or about July 20,

2020, Mr. Peratsakis advised Plaintiff that his bringing of concerns to Human Resources was

“insubordination” and could result in “possible corrective, remedial or disciplinary action.”

       21.       On or about July 21, 2020, Mr. Hopkins held a supervision session with

Plaintiff, in which he, inter alia, expressed criticism regarding Plaintiff’s demeanor and intra-

office communications, including with Human Resources. In response to a synopsis of the

session, on or about July 23, 2020, Plaintiff expressed his position that the criticism was

subjective and biased.

       22.     Following Plaintiff’s objection to the most recent supervision, Mr. Hopkins

referred Plaintiff to mandatory Employee Assistance Program (“EAP”) counseling through



                                                 5
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 6 of 11 PageID# 6




Optima Health. Under the Optima Health EAP plan, EAP is described as “a resource to help you

overcome life’s challenges, solve personal problems, and address work-related issues.” Optima

Health’s EAP counselors are “licensed, Masters- or Doctorate-level clinicians or certified

counselors.” The stated reason for the Defendant’s referral of Plaintiff to mandatory EAP was

“Ineffective Communication.”

       23.    On or about August 4, 2020, Mr. Hopkins and Ms. Matthews discussed the EAP

referral with Plaintiff and, told him to return a signed copy of the EAP referral by August 6,

2020. Plaintiff returned a signed copy of the agreement on or about August 4, 2020.

       24.    On or about August 6, 2020, Plaintiff requested further information regarding the

EAP program from Mr. Hopkins and expressed that he would like to be as informed as he could

be and also expressed that impending participation in the EAP was against his will.

       25.    On or about August 10, 2020, Plaintiff again expressed his discomfort with

participating in the EAP, and asked if there were any ramifications he would face should he

refuse to participate in the EAP. In response, Mr. Hopkins stated that the EAP was a “directive”

and “not optional.”

       26.    On or about August 14, 2020, Mr. Hopkins emailed Plaintiff, with copies to Ms.

Matthews and Mr. Peratsakis, stating that he had learned that Plaintiff had not scheduled an EAP

appointment and providing Plaintiff with a “Group 2 write-up” as discipline for failing to

schedule EAP, with further written notice issued on or about August 17, 2020. Upon information

and belief, Mr. Peratsakis, who had previously inquired as to Plaintiff’s mental health diagnoses

and had expressed objection to Plaintiff’s Adderall prescription, was at all relevant times

involved with and a decision-maker in the mandatory referral of Plaintiff to EAP.




                                                6
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 7 of 11 PageID# 7




       27.     On or about August 21, 2020, Defendant suspended Plaintiff without pay because

he had not yet scheduled EAP.

       28.     Plaintiff was reinstated to work on August 27, 2020. However, as of August 21,

2020, Defendant cut off Plaintiff’s access to his WTCSB email account until September 14,

2020, and prevented access to the main features on his company cell phone, such as text

messaging, outgoing calls, and the ability to change the phone’s audio settings from silent.

During this period, Defendant continued emailing Plaintiff at his work account regarding

changes to the terms and conditions of his employment including, but not limited to, reassigning

Plaintiff to a less-desirable in-person counselor position in a crisis home in Hampton, Virginia.

       29.     Plaintiff did not accept transfer to the less-desirable in-person counseling position

and was subsequently suspended without pay and, as of February 10, 2021, officially terminated.

             Count I—Discrimination in Violation of 42 U.S.C. §§ 12101, et seq.

       30.     Plaintiff incorporates by reference the allegations of Paragraphs One through

Twenty-Nine as if set out in full herein.

       31.     Defendant terminated Plaintiff’s employment and otherwise discriminated against

Plaintiff in the terms and conditions of his employment, including but not limited to referring

him to mandatory EAP over his objections for the stated reason of “ineffective communication”

because he suffered from a disability, and for reasons arising from discrimination against

Plaintiff on account of that disability. Alternatively, Defendant terminated Plaintiff’s

employment and otherwise discriminated against Plaintiff in the terms and conditions of his

employment, including but not limited to referring him to mandatory EAP over his objections for

the stated reason of “ineffective communication” because Defendant regarded Plaintiff as




                                                 7
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 8 of 11 PageID# 8




suffering from a disability, and for reasons arising from discrimination against Plaintiff on

account of regarding Plaintiff as suffering from a disability.

       32.     The termination of Plaintiff and the discrimination against Plaintiff in the terms

and conditions of his employment constituted a violation of the Americans with Disabilities Act

42 U.S.C. § 12101, et seq. (including § 12117 which cross-references the jurisdictional

provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(l) and (3)).

       33.     The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

       34.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs.

       35.     Due to the severity of Defendant’s conduct, Plaintiff is also entitled to punitive

damages.

               Count II—Retaliation in Violation of 42 U.S.C. §§ 12101, et seq.

       36.     Plaintiff incorporates by reference the allegations of Paragraphs One through

Twenty-Nine as if set out in full herein.

       37.     Defendant discriminated against Plaintiff with regard to the terms and conditions

of his employment, specifically, with regard altering the terms and conditions of his

employment, requiring mandatory EAP over Plaintiff’s objections and, ultimately, his

termination, due to his engagement in protected activity, namely, making workplace complaints

regarding discrimination and harassment against him or, alternatively, what Plaintiff reasonably

believed to be discrimination and harassment.




                                                  8
      Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 9 of 11 PageID# 9




       38.     This retaliation against Plaintiff for engaging in protected activities constituted

violations of the Americans with Disabilities Act of 1990 and the ADA Amendments Act of

2008. See 42 U.S.C. §§ 12101, et seq.

       39.     The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

       40.     Defendant’s acts of malice, spite, and ill will which evince a conscious disregard

for the rights of Plaintiff include, but are not limited to: altering the terms and conditions of

Plaintiff’s employment, requiring mandatory EAP over Plaintiff’s objections, and ultimately

terminating Plaintiff.

       41.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs.

     Count III--Discrimination in Violation of Title VII of the Civil Rights Act of 1964

       42.     Plaintiff incorporates by reference the allegations of Paragraphs One through

Twenty-Nine as if set out in full herein.

       43.     Defendant discriminated against Plaintiff with regard to the terms and conditions

of   his   employment,     specifically,    with   regard   to   his   termination,   pre-termination

discipline/evaluations and terms and conditions of employment (including, but not limited to,

compensation, receipt of evaluations/feedback, inclusion in meetings and professional

development opportunities) due to his race.

       44.     The termination, pre-termination discipline and terms and conditions of

employment of Plaintiff constituted a violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq.



                                                   9
     Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 10 of 11 PageID# 10




        45.     The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

        46.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs. Due to the

severity of Defendant’s conduct, Plaintiff is also entitled to punitive damages.

          Count IV—Retaliation in Violation of Title VII, 42 U.S.C. § 2000e, et seq.

        47.     Plaintiff incorporates by reference the allegations of Paragraphs One through

Twenty-Nine as if set out in full herein.

        48.     Defendant discriminated against Plaintiff with regard to the terms and conditions

of his employment, including but not limited to altering the terms and conditions of Plaintiff’s

employment, requiring mandatory EAP over Plaintiff’s objections, and ultimately terminating

Plaintiff due to his engagement in protected activities including making complaints to his

supervisors and/or human resources, regarding harassment and discrimination based upon his

race, or alternatively, what Plaintiff reasonably believed to be harassment and discrimination

and/or a hostile workplace, all of which Defendant knew of. Plaintiff’s complaints were

protected activities.

        49.     This retaliation against Plaintiff for engaging in protected activities constituted a

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

        50.     Defendant’s conduct was motivated by malice, spite and ill will; was willful and

wanton, and evinced conscious disregard for the rights of Plaintiff.

        51.     Defendant’s acts of malice, spite, and ill will which evince a conscious disregard

for the rights of Plaintiff include, but are not limited to: retaliating against him due to his



                                                 10
     Case 2:21-cv-00449 Document 1 Filed 08/04/21 Page 11 of 11 PageID# 11




engagement in protected activity and discharging him because of his engagement in protected

activity.

        52.    As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs. Due to the

severity of Defendant’s conduct, Plaintiff is also entitled to punitive damages.

        WHEREFORE, the Plaintiff, Johnny W. Pope, II, by counsel, prays that this honorable

Court grant him such relief to which he is entitled including, but not limited to, lost back pay,

loss of front pay, restitution, unpaid wages, unpaid overtime, compensatory damages and

punitive damages, liquidated damages as well as pre- and post-judgment interest, attorney’s fees

and litigation costs and such other relief as deemed just and proper.

PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE

                                                      JOHNNY W. POPE, II,



                                                      _/s/Steven B. Wiley________________
                                                      Steven B. Wiley (VSB No. 47531)
                                                      WILEY LAW OFFICES, PLLC
                                                      440 Monticello Ave., Suite 1817
                                                      Norfolk, Virginia 23510
                                                      (757) 955-8455
                                                      (757) 319-4089 facsimile
                                                      swiley@wileylawoffices.com

                                                      Counsel for Plaintiff




                                                11
